Citation Nr: 0919010	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis and 
chronic pansinusitis.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1999 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has been found to be service connected for 
tinnitus, with an evaluation of 10 percent; mechanical low 
back pain, with a 0 percent (noncompensable) evaluation; 
right ear hearing loss, with a noncompensable evaluation; and 
for Eustachian tube dysfunction, also evaluated as 
noncompensable.


FINDINGS OF FACT

Additional evidence submitted since the prior final January 
2003 rating decision does not bear directly and substantially 
upon the issue of service connection for sinusitis and 
chronic pansinusitis.  In addition, it does not raise a 
reasonable possibility of substantiating the claim and does 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSION OF LAW

Evidence received since the previous final decision in 
January 2003, in which the RO denied service connection for 
sinusitis and chronic pansinusitis, is not new and material, 
and therefore the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In March 2005 and November 2007 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2005 rating 
decision, October 2005 SOC, February 2006 SSOC, and April 
2009 SSOC explained the basis for the RO's action, and the 
SOC and SSOCs provided her with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the November 2007 letter which 
VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the November 2007 letter to the 
Veteran.

The RO did not afford the Veteran a VA examination for her 
sinusitis and chronic pansinusitis on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that while there is competent evidence of current 
sinusitis, the evidence submitted in regards to the Veteran's 
claim to reopen the previous denial of service connection for 
sinusitis and chronic pansinusitis does not establish that it 
is related to an in-service event.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A January 2003 rating 
decision denied service connection for sinusitis and chronic 
pansinusitis.  The Veteran did not perfect her appeal of that 
rating action, and it therefore became final.  In February 
2005, the Veteran filed a request to reopen her claim for 
service connection for these disorders.

Summarizing the evidence of record at the time of the January 
2003 rating decision, the Veteran's service treatment records 
(STRs) show that in February 2000 she complained of 
rhinorrhea, nasal, sinus congestion, and coughing.  She 
indicated on an August 2002 medical history report that she 
had not ever had sinusitis.  On clinical evaluation, her 
sinuses were found to be normal.  At September 2002 treatment 
the Veteran complained of edema in her nose, and had 
rhinorrhea.  She was diagnosed with allergies.  

At a November 2002 VA examination the Veteran complained of 
sinusitis and environmental allergies.  Clinical evaluation 
revealed that her sinuses were nontender on percussion.  She 
was diagnosed with seasonal allergic rhinitis, and it was 
noted that she was well controlled on Zyrtec.   

The post-service treatment records show that in October 2003 
the Veteran had private treatment for sinusitis, hearing, and 
facial pain which she said began in Germany.  It was noted 
that the nasal pain had been a problem for three years and 
had steadily developed over that time.  She said the pain 
began on the root of her nose, front of the ear, upper teeth, 
and around the eyes.  She rated the pain as an eight on a 
scale of one to ten.  She had a nasal endoscopy that showed 
mucosa in the erythematous on the right and a posterior 
septal deflection that engaged the middle and inferior 
turbinates on the left.  Otherwise, the endoscopy was 
unremarkable.  The Veteran was diagnosed with chronic 
sinusitis, NOS (not otherwise specified).

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen her claim, at private 
treatment in November 2003 the Veteran had followup treatment 
for her sinuses.  Her nose, ears, lips teeth, gums, oral 
cavity and oropharynx were found to be normal.  She said that 
her facial pain was better but she had suffered a pain spike 
a week before which had lasted about 20 minutes.  At February 
2004 treatment, the Veteran's ears and nose were found to be 
normal.  She was diagnosed with chronic sinusitis, NOS; and 
sinusitis, ethmoidal, acute.  The examiner noted that the 
latter was a new problem.

In October 2004 R.R.D., M.D., who treated the Veteran, 
prescribed Avelox, Guaifenesin, and Flonase for her, and 
recommended that she not fly until she completed her 
antibiotic regimen.  In September 2006 the Veteran was 
treated by Dr. D for back pain.  The Veteran also reported 
that she had had clear fluid draining from her ears, nose and 
eyes.  She had a earache that was worse on the left.  On 
examination, the ear, nose, and throat were normal except the 
tympanic membrane air/fluid levels were greater on the right.

Private dental records show that in April 2007 the Veteran 
complained that the left side of her face hurt.  Treatment 
records from later in 2007 show that she had pain in specific 
teeth.

The Veteran wrote in a December 2007 statement that she has 
reoccurring inflammation and infections of both paranasal 
sinuses which are a complication of upper respiratory 
infections, dental infections, allergies, and changes in 
travel, high altitude, and air.  She said that, with the 
swelling of the nasal mucous membranes, the openings from the 
sinuses to the nose become obstructed resulting in an 
accumulation of sinus secretions, causing pressure, pain, 
headaches, fever, and acute tenderness/pain.  The Veteran 
also wrote that the infections had spread to the bone 
(teeth).  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for sinusitis and chronic 
pansinusitis.  Although the treatment records submitted since 
the January 2003 rating decision do constitute new evidence, 
in that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the Veteran currently has sinusitis 
and chronic pansinusitis which is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link her currently diagnosed sinusitis and 
chronic pansinusitis to her military service or any incident 
that occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that her sinusitis and chronic pansinusitis are 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, sinusitis and chronic pansinusitis 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for sinusitis and chronic pansinusitis.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for sinusitis and chronic 
pansinusitis is denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


